DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
The IDS filed 4/9/2020 has been considered.

Drawings
The drawings are objected to because the specification refers to figures 15A and 15B, but the drawings fail to title both of these figures separately.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure, but repeats the language of the claims, uses reference numerals from the specification, etc.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “authentication code transmission requesting unit”, “verification unit”, “unlocking unit”, “authentication code reply unit”, “main body storage unit”, “authentication storage unit”, “bioinformation acquiring unit”, “biometric authenticating unit”, “main body position information acquiring unit”, “authentication position information acquiring unit”, “initial setting unit”, “first authentication unit”, “receiving unit”, “second authentication unit”, “transmitting/receiving unit”, and “authentication code generating unit” in claims 1-14.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakin (U.S. Patent Application Publication Number 2018/0115418).
Regarding claim 1, Lakin discloses a user authentication system comprising: a main body device (paragraph 6, user device); and an authentication device that communicates with the main body device (paragraph 6, trusted device); authenticating a user of the main body device, wherein the main body device comprises: an authentication code transmission requesting unit that generates an authentication code transmission request including a first value selected for each instance of transmission, and transmits the authentication code transmission request to the authentication device (paragraph 57, user device issues challenge to wearable device); a verification unit that decides that the authentication is successful if an authentication code transmitted from the authentication device in response to the authentication code transmission request is included in a verification authentication code generated in response to the first value (paragraph 57, user device authenticates wearable device based on response); and an unlocking unit that enables a predetermined functionality if the verification unit decides that the authentication is successful (paragraph 61, unlocks messaging session), and the authentication device comprises an authentication code reply unit that generates the authentication code in response to the first value included in the authentication code transmission request, and transmits the authentication code as a reply to the main body device (paragraph 57, wearable device responds to challenge).
Regarding claim 2, Lakin discloses wherein the main body device further comprises a main body storage unit that stores authentication source information having a plurality of sets each including the first value and a second value associated with the first value, the authentication code transmission requesting unit selects the first value from the authentication 
Regarding claim 3, Lakin discloses wherein the main body device further comprises a main body storage unit that stores a function whose variable is the first value (paragraph 57, challenge based on shared secret), the verification unit uses, as the verification authentication code, a value given by the function in response to the first value, the authentication device further comprises an authentication storage unit that stores the function, and the authentication code reply unit generates, as the authentication code, the value given by the function in response to the first value (paragraph 57, correct response means wearable device also has access to shared secret).
Regarding claim 4, Lakin discloses wherein the authentication device further comprises: a bioinformation acquiring unit that acquires bioinformation of a holder who holds the authentication device; and a biometric authenticating unit, the authentication storage unit further stores, as verification bioinformation, the bioinformation acquired in advance before the authentication, the first values in the authentication source information are further associated with third values different from the second values, the biometric authenticating unit acquires the bioinformation in response to the authentication code transmission request, uses the verification 
Regarding claim 10, Lakin discloses wherein the main body device further comprises: a first authentication unit that executes first authentication different from authentication by using the authentication device (paragraph 44, user unlocks user device); and a receiving unit that receives an operation instruction, the unlocking unit further makes it possible to accept the operation instruction via the receiving unit if the authentication by the first authentication unit is successful, and the authentication code transmission requesting unit generates the authentication code transmission request if the operation instruction for execution of the functionality is received via the receiving unit (paragraph 60, user selects locked session).
Regarding claim 11, Lakin discloses wherein the main body device further comprises a second authentication unit that executes second authentication different from authentication by using the authentication device, and the second authentication unit executes the second authentication if the verification unit does not decide that the authentication is successful (paragraph 62, requires some other form of authentication).
Regarding claim 13, Lakin discloses wherein the authentication device is a wearable terminal (paragraph 9, trusted device is wearable device).
Regarding claim 14, Lakin discloses a portable terminal comprising: an authentication code transmission requesting unit that generates an authentication code transmission request including a first value selected for each instance of transmission, and transmits the authentication code transmission request to a second device (paragraph 57, user device issues challenge to wearable device); a verification unit that decides that authentication is successful if an authentication code transmitted from the second device in response to the authentication code transmission request is included in a verification authentication code generated in response to the first value (paragraph 57, user device authenticates wearable device based on response); and an unlocking unit that enables a predetermined functionality if the verification unit decides that the authentication is successful (paragraph 61, unlocks messaging session), and an authentication code generating unit that generates the authentication code in response to the first value included in the authentication code transmission request if the authentication code transmission request is received from the second device, and transmits the authentication code as a reply to the second device (paragraph 57, user device authenticates wearable device based on response, where user device must also generate response for comparison).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Woo (U.S. Patent Application Publication Number 2018/0219851).

Regarding claim 5, Lakin does not explicitly state wherein the main body device further comprises: a main body position information acquiring unit that acquires position information of the main body device at predetermined time intervals; and a main body storage unit that stores the acquired position information of the main body device in association with acquisition times, the authentication device further comprises: an authentication position information acquiring unit that acquires position information of the authentication device at predetermined time intervals; and an authentication storage unit that stores the acquired position information of the authentication device in association with acquisition times, the authentication code transmission requesting unit uses, as the first value, a predetermined period in a period during which the main body position information acquiring unit has acquired the position information of the main body device, the verification unit uses, as the verification authentication code, the position information of the main body device stored in the main body storage unit in association with the period, and the authentication code reply unit uses, as the authentication code, the position information of the authentication device stored in the authentication storage unit in association with the period included in the authentication code transmission request.  However, utilizing position information in such a fashion was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
Regarding claim 7, Lakin discloses the authentication code transmission requesting unit generates the authentication code transmission request if an execution instruction for the particular process is received (paragraph 60, user selects locked session).
Lakin does not explicitly state wherein the main body device comprises: a main body position information acquiring unit that acquires position information of the main body device when a predetermined particular process is executed; and a main body storage unit that stores the acquired position information of the main body device in association with the particular process, the verification unit uses, as the verification authentication code, position information of the main body device stored in the main body storage unit in association with the particular process, the authentication device further comprises an authentication position information acquiring unit that acquires position information of the authentication device in response to the authentication code transmission request, and the authentication code reply unit uses, as the authentication code, the acquired position information of the authentication device.  However, utilizing position information in such a fashion was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the main body device comprises: a main body position information acquiring unit that acquires position information of the main body device when a predetermined particular process is executed; and a main body storage unit that stores the acquired position information of the main body device in association with the particular process, the verification unit uses, as the verification authentication code, position information of the main body device stored in the main body storage unit in association with the particular process, the authentication device further comprises an authentication position information acquiring unit 
Regarding claim 9, Lakin does not explicitly state wherein the predetermined functionality is a settlement functionality.  However, providing authentication for this type of functionality was well known in the art as evidenced by Woo.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the predetermined functionality is a settlement functionality as provided by Woo (see paragraph 55, final transaction or payment).  One of ordinary skill in the art would have recognized the benefit that providing this type of user-oriented authentication would assist in overcoming the limits of service-oriented user authentication (see Woo, paragraph 12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Stubblefield et al. (U.S. Patent Application Publication Number 2019/0116495), hereinafter referred to as Stubblefield.
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, 
Regarding claim 6, Lakin does not explicitly state wherein the main body device further comprises: a position information acquiring unit that acquires position information of the main body device; and a main body storage unit that stores each piece of the acquired position information of the main body device in association with an authentication success count at each position specified with the position information, the authentication code transmission requesting unit generates the authentication code transmission request if, when the authentication code transmission requesting unit is instructed to execute a process satisfying a certain condition among predetermined particular processes, a position where the authentication code transmission requesting unit has received the instruction is a position that is away from an authentication past success position by a predetermined distance or longer, the authentication past success position being a position corresponding to position information which is included in the position information stored in the main body storage unit and is stored in association with the authentication success count equal to or greater than a certain number of times, and the verification unit increases the authentication success count by one if the authentication is decided as being successful.  However, utilizing position information in such a fashion was well known in the art as evidenced by Stubblefield.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the main body device further comprises: a position information acquiring unit that acquires position information of the main body device; and a main body storage unit that stores each piece of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Sattiraju et al. (U.S. Patent Application Publication Number 2011/0019824), hereinafter referred to as Sattiraju.
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Sattiraju 
Regarding claim 8, Lakin does not explicitly state wherein the main body device comprises: a variable output wireless communication device; and an initial setting unit, and the initial setting unit transmits the authentication source information to the authentication device via the wireless communication device before the authentication code transmission requesting unit transmits the authentication code transmission request to the authentication device, and the initial setting unit transmits the authentication source information at an output power of the wireless communication device which is lower than an output power for transmitting the authentication code transmission request.  However, providing wireless communication between devices in such a fashion was well known in the art as evidenced by Sattiraju.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability that the main body device comprises: a variable output wireless communication device; and an initial setting unit, and the initial setting unit transmits the authentication source information to the authentication device via the wireless communication device before the authentication code transmission requesting unit transmits the authentication code transmission request to the authentication device, and the initial setting unit transmits the authentication source information at an output power of the wireless communication device which is lower than an output power for transmitting the authentication code transmission request as provided by Sattiraju (see paragraph 5, sensor communicates with base unit at first power during formation of communication link and at second power after communication link has been formed, where first power is low power mode).  One of ordinary skill in the art would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lakin in view of Ohhira et al. (U.S. Patent Application Publication Number 2017/0245314), hereinafter referred to as Ohhira.
Lakin disclosed techniques for unlocking an application based on whether a trusted device is present within the local wireless communication range.  In an analogous art, Ohhira disclosed techniques for communicating with communication devices within particular ranges.  Both systems deal directly with the interconnection of wireless devices.
Regarding claim 12, Lakin discloses wherein the main body device further comprises: a transmitting/receiving unit that establishes the communication with the authentication device (paragraph 56, pairing procedure).
Lakin does not explicitly state a main body storage unit that accumulates non-establishment periods which are periods during which the transmitting/receiving unit has not been able to establish the communication, and the authentication code transmission requesting unit does not generate the authentication code transmission request if the accumulated non-establishment periods exceed a predetermined period.  However, managing communications in such a fashion was well known in the art as evidenced by Ohhira.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lakin by adding the ability for a main body storage unit that accumulates non-establishment periods which are periods during which the transmitting/receiving unit has not been able to establish the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fenton et al. (U.S. Patent Number 9,942,222) disclosed techniques for user authentication using a wearable device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Victor Lesniewski/Primary Examiner, Art Unit 2493